 

Oo eo SN A RR BP WwW LB =

N mM NO NHN NO WO NH —| m= pet teehee mm mkt
SRR REBSKRREGCaeERARARESERSLS

Case 2:17-cr-00306-JCM-VCF Document 736 Filed 07/31/20 Page 1of1

 

 

UNITED STATES DISTRICT cofnr
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Plaintiff,
v.
VALERIAN CHIOCHIU,
Defendant.

 

 

 

 

—— FILED
——— ENTERED

  

JUL 31 2029

 

“CLERK US DISTRICT COURT
DISTRICT COU
BY, DISTRICT OF NEVADA

 

—— RECEI Vg

———— SERVED
COUNSEL/PARTIES OF Rechen

—_ = DEPUTY

uae

D

 

 

 

 

Case No. 2:17-cr-00306-JCM-VCF

WAIVER OF RIGHT TO APPEAR IN

PERSON AT CRIMINAL PROCEEDING

I understand that I have a right to appear in person in court at the Change of Plea
proceeding in this case scheduled for July 31, 2020. I have been advised of the nature of this
proceeding and my right to appear in person at this proceeding. I have been informed that I may

appear by video teleconference, or telephone conference if video conference is not reasonably
available, in light of the spread of the COVID-19 virus in the District of Nevada and in order
to protect my health and safety, as well as those of the attorneys, the court and court staff.

Understanding my right to appear in person at this proceeding, I knowingly and

voluntarily waive my right to appear at this proceeding in person, and.I consent to appear by

video teleconference or by telephone conference where the video teleconference is not

reasonably available. I consulted with my attorney prior to deciding to waive my right to appear

 

in person at this proceeding.
Chdl — -F /24/2.020
ff *s Signature (date)
Hl A. L...~ 7/21/2020

 

pepieon Defendant’s Attorney (date)

ALAN EISNER
Printed Name of Defendant’s Attorney

Kater tb delta

(uee}sewwe TP

, a
\agitat Malan. LgDt

 

Judge’s Printed Name and Title

 
